     Case 2:89-cr-00190-SVW Document 1412 Filed 10/20/20 Page 1 of 2 Page ID #:2785


1     Reuven L. Cohen (Bar No. 231915)
      Email: rcohen@cohen-williams.com
2     COHEN WILLIAMS LLP
3     724 South Spring Street, 9th Floor
      Los Angeles, CA 90014
4     Telephone: (213) 232-5160
      Facsimile: (213) 232-5167
5
      Attorneys for Defendant
6     JUAN CARLOS SERESI
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. CR-89-190-SVW
12                              Plaintiff,           REPLY IN SUPPORT OF MOTION
                                                     FOR COMPASSIONATE RELEASE
13                                                   UNDER 18 U.S.C § 3582(c)(1)(A)
                                v.
14    JUAN CARLOS SERESI,
15
                                Defendant.
16
17
18
19          Defendant Juan Carlos Seresi, by and through his counsel of record, Reuven L.
20    Cohen, hereby submits this reply in support of his Motion for Compassionate Release
21    Under 18 U.S.C. § 3582(c)(1)(A).
22
                                             Respectfully Submitted,
23
                                             COHEN WILLIAMS LLP
24
25    Dated: October 20, 2020                By: /s/ Reuven L. Cohen
                                                Reuven L. Cohen, Esq.
26
                                                Attorneys for Defendant
27                                              JUAN CARLOS SERESI
28
                      REPLY IN SUPPORT OF MOTION FOR COMPASSIONATE RELEASE
     Case 2:89-cr-00190-SVW Document 1412 Filed 10/20/20 Page 2 of 2 Page ID #:2786


1           On September 14, 2020, Juan Carlos Seresi filed a motion before this Court seeking
2     compassionate release. Dkt. 1407. Therein, Mr. Seresi averred that he met the legal
3     requirements for release – due to his age, health, and the length of time he has spent in
4     custody – that he poses no danger to anyone, and that the balance of the § 3553(a) factors
5     weighed in his favor. On October 15, 2020, the government agreed. Dkt. 1410. This
6     Court should do the same.
7           The government’s non-opposition is a powerful indicator that relief is amply justified
8     here. Mr. Seresi has worked tirelessly throughout the past 30 years to better himself. See
9     Dkt. 1407 at 1, 10-11. His first-time, non-violent offense need not, and should not, result
10    in a death sentence.
11          Mr. Seresi concurs with the government’s position that he meets the criteria of the
12    Policy Statement set forth at USSG § 1B1.13 and Application Note 1(B) because he suffers
13    from multiple degenerative medical conditions that make him particularly vulnerable to
14    COVID-19. See Dkt. 1410 at 1. Mr. Seresi likewise concurs that his impending
15    deportation obviates any possibility that he will pose a danger to his community upon
16    release, see Dkt. 1410 at 2, though his utterly non-violent record amply demonstrates that
17    he posed no such danger in any event. Accordingly, there is no dispute that Mr. Seresi
18    qualifies under the statutory scheme.
19          Mr. Seresi therefore respectfully prays that the Court grant his motion forthwith.
20
21                                            Respectfully Submitted,
22                                            COHEN WILLIAMS LLP
23    Dated: October 20, 2020                 By: /s/ Reuven L. Cohen
                                                 Reuven L. Cohen, Esq.
24
                                                 Attorneys for Defendant
25                                               JUAN CARLOS SERESI
26
27
28
                                                    1
                       REPLY IN SUPPORT OF MOTION FOR COMPASSIONATE RELEASE
